

COMERICA INCORPORATED
RESTRICTED STOCK UNIT AWARD AGREEMENT
THIS AGREEMENT (this “Agreement”) between Comerica Incorporated (the “Company”)
and NAME (the “Award Recipient”) is effective as of GRANT DATE (the “Effective
Date”). Any undefined terms appearing herein as defined terms shall have the
same meaning as they do in the Comerica Incorporated 2006 Long-Term Incentive
Plan, as amended and/or restated from time to time, or any successor plan
thereto (the “Plan”). The Company will provide a copy of the Plan to the Award
Recipient upon request.


WITNESSETH:


1. Award of Restricted Stock Units. Pursuant to the provisions of the Plan, the
Company hereby awards the Award Recipient, subject to the terms and conditions
of the Plan (incorporated herein by reference), and subject further to the terms
and conditions in this Agreement, XXXX restricted stock units (“RSUs”) (the
“Award”). Each RSU shall represent an unfunded, unsecured right for the Award
Recipient to receive one (1) share of the Company’s common stock, par value
$5.00 per share (the “Common Stock”), as described in this Agreement.


2. Ownership Rights. The Award Recipient has no voting or other ownership rights
in the Company arising from the Award of RSUs under this Agreement prior to the
delivery of shares of Common Stock upon the vesting of RSUs underlying the Award
and delivery of shares of Common Stock in settlement thereof.


3. Dividend Equivalents. If cash dividends are declared by the Company’s Board
of Directors on the Common Stock on or after the Effective Date and prior to the
Settlement Date (as defined below), cash dividend equivalents (the “Dividend
Equivalents”) shall accrue on the shares of Common Stock underlying RSUs,
whether such RSUs are vested or unvested, which Dividend Equivalents shall be
subject to vesting and forfeiture on the same terms and conditions as the
underlying RSUs. Such Dividend Equivalents will be in an amount of cash per RSU
equal to the cash dividend paid with respect to a share of outstanding Common
Stock and shall be credited on the declaration date applicable to shares of
Common Stock. The Dividend Equivalents accrued prior to each Settlement Date
will be paid to the Award Recipient with respect to all vested RSUs as soon as
administratively feasible after each Settlement Date (but in no event later than
45 days following each respective Settlement Date). The Dividend Equivalents
accrued on shares of Common Stock underlying RSUs that do not vest and are
forfeited shall be forfeited for no consideration on the date such RSU is
forfeited.


4. Vesting of Award. The unvested portion of the Award is subject to forfeiture.
Subject to the terms of the Plan and this Agreement, including without
limitation, fulfillment of the employment requirements in paragraph 10, the
Award will vest in accordance with the following schedule (except in the case of
the Award Recipient’s earlier Separation from Service (as defined in paragraph
10) due to death or Disability or an earlier Change of Control of the Company,
as set forth in paragraph 7): 50% of the RSUs covered by the Award shall vest on
the third anniversary of the Effective Date of the Award and 25% of the RSUs
covered by the Award shall vest on each of the fourth and fifth anniversaries of
the Effective Date (or, if such date is not a business day, the business day
immediately preceding such date) (each, a “Vesting Date”); provided, however,
that, any RSU representing a fractional share of Common Stock shall accumulate
and vest on the next following Vesting Date on which the aggregate of vested
fractional shares represents a whole share of Common Stock.


5. Special Vesting and Forfeiture Terms.
(a)Forfeiture Resulting From Acts Occurring During the Grant Year.
Notwithstanding any other provision of this Agreement, if it shall be determined
at any time subsequent to the Effective Date and prior to each respective
Settlement Date (or, in the case of a termination due to death or Disability,
the date of Separation from Service) that the Award Recipient has, during the
calendar year in which the Effective Date occurs (the “Grant Year”), (i) failed
to comply with Company policies and procedures, including the Code of Business
Conduct and Ethics or the Senior Financial Officer Code of Ethics (if
applicable), (ii) violated any law or regulation, (iii) engaged in negligent or
willful misconduct, (iv) engaged in activity resulting in a significant or
material Sarbanes-Oxley control deficiency, or (v) demonstrated poor risk
management or lack of judgment in discharge of Company duties, and such failure,
violation, misconduct, activity or behavior (1) demonstrates an inadequate
sensitivity to the inherent risks of Award Recipient’s business line or
functional area, and (2) results in, or is reasonably likely to result in, a
material adverse impact (whether financial or reputational) on the Company or
Award Recipient’s business line or functional area, all or part of the Award
granted under this Agreement that has not yet become vested at the time of such
determination may be cancelled and forfeited. “Inadequate





--------------------------------------------------------------------------------

Restricted Stock Unit Award Agreement            Page 2 of 5


sensitivity” to risk is demonstrated by imprudent activities that subject the
Company to risk outcomes in future periods, including risks that may not be
apparent at the time the activities are undertaken.


(b)Forfeiture of Award for Acts Occurring in Years Other Than the Grant Year.
Notwithstanding any other provisions of this Agreement, if the Award Recipient
receives one or more equity awards in any calendar years other than the Grant
Year (an “Other Grant Year”) pursuant to an Award Agreement that contains a
clause substantially similar to paragraph (a) above, and it shall be determined
that Award Recipient, as a result of risk-related behavior, should be subject to
the forfeiture of all or part of any such award granted in such Other Grant Year
in accordance with the terms of such clause, then the unvested portion of the
Award granted under this Agreement shall be subject to forfeiture to the extent
necessary to equal the Unsatisfied Forfeiture Value (as defined below). The term
“Unsatisfied Forfeiture Value” shall mean the value (as determined by the
Committee in its absolute discretion) of any portion of the Award determined by
the Committee to be subject to forfeiture with respect to the Other Grant Year
(without regard to whether or not some portion thereof has already vested) that
has in fact vested prior to such determination by the Committee. All or a
portion of the RSUs granted under this Agreement that have not yet become vested
shall be subject to forfeiture in order to satisfy as much as possible of the
Unsatisfied Forfeiture Value, and the valuation of the Award for such purpose
shall be determined in the absolute discretion of the Committee.


6. Settlement. Once vested, the Award will be settled as follows:


(a)In General. Subject to the terms of the Plan, the vested portion of the Award
(rounded down to a whole number of shares of Common Stock) will be settled in
Common Stock, and the settlement of such portion of the Award shall occur as
soon as reasonably practicable following each Vesting Date (or if such date is
not a business day, the business day immediately preceding such date); or, in
the case of (i) the Award Recipient’s Separation from Service due to death or
Disability or (ii) a Change of Control (as defined in clause A of Exhibit A of
the Plan), settlement of the Award shall occur as of such earlier date set forth
in paragraph 7 (the applicable date, the “Settlement Date”). As soon as
reasonably practicable following each Settlement Date, the Company shall issue
(in certificate form or book-entry registration, as described in paragraph 6(c))
to the Award Recipient (or, in the case of the Award Recipient’s death, to the
Award Recipient’s designated beneficiary or estate, as applicable or, in the
case of the Award Recipient’s Disability, to the Award Recipient’s guardian or
legal representative, if applicable and if permissible under applicable law) a
number of whole shares of Common Stock equal to the aggregate number of RSUs
(rounded down to a whole number) in respect of the Award that are vested as of
the Settlement Date (the “Settlement Shares”). Notwithstanding the foregoing, if
the Award Recipient’s Separation from Service occurs due to Disability, to the
extent the Award constitutes nonqualified deferred compensation under Section
409A of the Code, any such settlement of the Award by reason of such Separation
from Service shall be delayed until the first business day after the date that
is six months following the date of the Award Recipient’s Separation from
Service, if the Award Recipient is considered a Specified Employee.


(b)Termination of Rights. Upon the issuance of the Settlement Shares in
settlement of the vested RSUs in respect of the Award, that portion of the Award
shall be settled in full and the Award Recipient (or his or her designated
beneficiary or estate, in the case of death) shall have no further rights with
respect to such portion of the Award, other than with respect to the payment of
the Dividend Equivalents accrued with respect to such vested RSUs.


(c)Certificates or Book Entry. On each Settlement Date, the Company shall, at
the discretion of the Committee or its designee, either issue one or more
certificates in the Award Recipient’s name (or, in the case of death, to the
Award Recipient’s designated beneficiary, if any) for such Settlement Shares or
evidence book-entry registration of the Settlement Shares in the Award
Recipient’s name (or, in the case of death, to the Award Recipient’s designated
beneficiary, if any). No fractional shares of Common Stock shall be issued in
settlement of the RSUs.


(d)Conditions to Delivery. Notwithstanding any other provision of this
Agreement, the Company shall not be required to evidence book-entry registration
or issue or deliver any certificate or certificates representing the Settlement
Shares in the event the Company reasonably anticipates that such registration,
issuance or delivery would violate Federal securities laws or other applicable
law; provided that the Company must evidence book-entry registration or issue or
deliver said certificate or certificates at the earliest date at which the
Company reasonably anticipates that such registration, issuance or delivery
would not cause such violation.


(e)Legends. The Settlement Shares shall be subject to such stop transfer orders
and other restrictions as the Committee may deem reasonably advisable under the
Plan or the rules, regulations, and other requirements of the Securities and
Exchange





--------------------------------------------------------------------------------

Restricted Stock Unit Award Agreement            Page 3 of 5


Commission, any stock exchange upon which such Settlement Shares are listed, any
applicable Federal or state laws or the Company's Certificate of Incorporation
and Bylaws, and the Committee may cause a legend or legends to be put on or
otherwise apply to any certificates or book-entry position representing the
Settlement Shares to make appropriate reference to such restrictions.


7. Vesting and Settlement on Change of Control and Separation from Service Due
to Death or Disability or Death Following Retirement. Notwithstanding anything
in this Agreement to the contrary:


(a)Upon a Change of Control, the unvested portion of the Award shall immediately
and fully vest, and such Award (or portion thereof) shall be settled as soon as
reasonably practicable following the date of such Change of Control; provided,
however, that, in the event that such Change of Control does not qualify as a
“change in control event” described in Treasury Regulation Section
1.409A-3(i)(5), the Award shall not be settled until the first Settlement Date
that is also a permissible payment event under Section 409A of the Code and the
regulations thereunder (but shall not be subject to the employment vesting
provisions of paragraph 10 following such Change of Control, which shall be
waived effective as of the date of such Change of Control).


(b)    In the event of the Award Recipient’s (i) Separation from Service due to
Disability or death or (ii) death following Retirement and while the Award
remains outstanding, in each case, prior to the date the Award is fully vested,
the unvested portion of the Award shall immediately and fully vest effective as
of the date of the Award Recipient’s Separation from Service due to Disability
or the date of the Award Recipient’s death, as applicable, and such Award (or
portion thereof) shall be settled as soon as reasonably practicable following
the date of such Award Recipient's Separation from Service due to Disability
(subject to the last sentence of each of paragraph 6(a) and this paragraph 7(b))
or the date of the Award Recipient’s death, as applicable. For the avoidance of
doubt, once an Award Recipient is eligible for Retirement (as set forth in
paragraph 8), the Award Recipient shall not be eligible for acceleration of
vesting under this paragraph 7(b) on account of Separation from Service due to
Disability, regardless of whether he or she otherwise meets the requirements for
Disability.


8. Retirement. If the Award Recipient’s employment with the Company is
terminated due to Retirement prior to any applicable Vesting Date, then the
unvested portion of the Award shall continue to vest in accordance with the
schedule set forth in paragraph 4 (subject to accelerated vesting upon a Change
of Control or the Award Recipient’s death, as provided in paragraph 7), and
shall settle in accordance with paragraph 6.


9. Cancellation of Award. The Committee has the right to cancel for no
consideration all or any portion of the Award in accordance with Section 4 of
the Plan if the Committee determines in good faith that the Award Recipient has
done any of the following: (i) committed a felony; (ii) committed fraud; (iii)
embezzled; (iv) disclosed confidential information or trade secrets; (v) was
terminated for Cause; (vi) engaged in any activity in competition with the
business of the Company or any Subsidiary or Affiliate of the Company; or (vii)
engaged in conduct that adversely affected the Company. The Delegate shall have
the power and authority to suspend the vesting of or the right to receive the
Settlement Shares in respect of all or any portion of the Award if the Delegate
makes in good faith the determination described in the preceding sentence. Any
such suspension of an Award shall remain in effect until the suspension shall be
presented to and acted on by the Committee at its next meeting. This paragraph 9
shall have no application following a Change of Control of the Company.


10. Employment Requirements. Except as provided in this Agreement, for an Award
Recipient to vest in and not forfeit the Award (or portion thereof, as the case
may be), the Award Recipient must remain employed by the Company or one of its
Affiliates until the Award (or portion thereof) has vested. If there is a
Separation from Service for any reason (other than due to death, Disability or
Retirement) before the Award has fully vested, the Award Recipient will forfeit
any portion of the Award that has not vested and the corresponding Dividend
Equivalents, effective immediately as of the date of Separation from Service,
unless the Committee determines otherwise. For purposes of this Agreement, the
term “Separation from Service” means a “Termination of Employment” as defined in
the Plan (subject to the last sentence of paragraph 18(a)).


11. No Right to Continued Employment. Nothing in the Plan or this Agreement
shall confer on the Award Recipient any right to continue in the employment of
the Company or its Affiliates for any given period or on any specified terms nor
in any way affect the Company’s or its Affiliates’ right to terminate the Award
Recipient’s employment without prior notice at any time for any reason or for no
reason.


12. Transferability. Unless otherwise determined by the Committee, the RSUs
subject to the Award (including, without limitation, the Dividend Equivalents)
may not be assigned, alienated, pledged, attached, sold or otherwise transferred
or encumbered by the





--------------------------------------------------------------------------------

Restricted Stock Unit Award Agreement            Page 4 of 5


Award Recipient otherwise than by will or by the laws of intestacy, and any such
purported assignment, alienation, pledge, attachment, sale, transfer or
encumbrance shall be void and unenforceable against the Company or any
Subsidiary or Affiliate; provided, however, that the designation of a
beneficiary shall not constitute an assignment, alienation, pledge, attachment,
sale, transfer or encumbrance.


13. Administration; Amendment. The Award has been made pursuant to a
determination by the Committee and/or the Board of Directors of the Company, and
the Committee shall have plenary authority to interpret, in its sole and
absolute discretion, any provision of this Agreement and to make any
determinations necessary or advisable for the administration of this Agreement.
All such interpretations and determinations shall be final and binding on all
persons, including the Company, the Award Recipient, his or her beneficiaries
and all other interested parties. Subject to the terms of the Plan, this
Agreement may be amended, in whole or in part, at any time by the Committee;
provided, however, that no amendment to this Agreement may adversely affect the
Award Recipient’s rights under this Agreement without the Award Recipient’s
consent, except such an amendment made to cause the Award to comply with
applicable law, stock exchange rules or accounting rules, including as permitted
under paragraph 18(b).


14. Binding Nature of Plan. The Award is subject to the Plan. The Award
Recipient agrees to be bound by all terms and provisions of the Plan and related
administrative rules and procedures, including, without limitation, terms and
provisions and administrative rules and procedures adopted and/or modified after
the granting of the Award. If any provisions hereof are inconsistent with those
of the Plan, the provisions of the Plan shall control, except to the extent
expressly modified herein pursuant to authority granted under the Plan.


15. Compliance with Laws and Regulations. The Award and the obligation of the
Company to deliver the Settlement Shares subject to the Award are subject to
compliance with all applicable laws, rules and regulations, to receipt of any
approvals by any government or regulatory agency as may be required, and to any
determinations the Company may make regarding the application of all such laws,
rules and regulations.


16. Notices. Any notice to the Company under this Agreement shall be in writing
to the following address or facsimile number: Human Resources - Executive
Compensation, Comerica Incorporated, 1717 Main Street, MC 6515, Dallas, TX
75201; Facsimile Number: 214-462-4430. The Company will address any notice to
the Award Recipient to his or her current address according to the Company’s
personnel files. All written notices provided in accordance with this paragraph
16 shall be deemed to be given when (a) delivered to the appropriate address(es)
by hand or by a nationally recognized overnight courier service (costs prepaid);
(b) sent by facsimile to the appropriate facsimile number, with confirmation by
telephone of transmission receipt; or (c) received by the addressee, if sent by
U.S. mail to the appropriate address or by Company inter-office mail to the
appropriate mail code. Either party may designate in writing some other address
or facsimile number for notice under this Agreement.


17. Withholding. The Award Recipient authorizes the Company to withhold from his
or her compensation, including RSUs subject to the Award and the Settlement
Shares issuable hereunder, to satisfy any income and employment tax withholding
obligations in connection with the Award. No later than the date as of which an
amount first becomes includible in the gross income of the Award Recipient for
Federal income tax purposes with respect to any Settlement Shares subject to the
Award, the Award Recipient shall pay to the Company, or make arrangements
satisfactory to the Company regarding the payment of, all Federal, state and
local income and employment taxes that are required by applicable laws and
regulations to be withheld with respect to such amount. The Award Recipient
agrees that the Company may delay delivery of the Settlement Shares until proper
payment of such taxes has been made by the Award Recipient. If required pursuant
to the Company’s policy as applied to the Award Recipient or elected by the
Award Recipient, to the extent permitted by law, tax withholding obligations in
respect of the Award shall be satisfied by authorizing the Company to withhold
(provided the amount withheld does not exceed the maximum statutory tax rate in
the Award Recipient’s applicable tax jurisdiction or such lesser amount as is
necessary to avoid adverse accounting treatment for the Company) from the
Settlement Shares otherwise issuable to the individual pursuant to the
settlement of the Award, a number of shares having a Fair Market Value, as of
the Tax Withholding Date, which will satisfy the amount of the withholding tax
obligation. Further, unless determined otherwise by the Committee, the Award
Recipient may satisfy such obligations under this paragraph 17 by any method
authorized under Section 9 of the Plan.


18. Section 409A of the Code.


(a)To the extent that the Award is construed to be nonqualified deferred
compensation subject to Section 409A of the Code, the Company shall use its
reasonable efforts to operate, administer, construe and interpret this Agreement
in a manner that minimizes adverse tax consequences to the Award Recipient and
is consistent with the requirements of Section 409A of the Code. Any payments
that qualify for the “short-term deferral” exception or another exception under
Section 409A of the Code shall be





--------------------------------------------------------------------------------

Restricted Stock Unit Award Agreement            Page 5 of 5


paid under the applicable exception. Each payment of compensation under this
Agreement shall be treated as a separate payment of compensation. In no event
may the Award Recipient, directly or indirectly, designate the calendar year of
any payment or distribution under this Agreement. Notwithstanding anything
contained in this Agreement to the contrary, with respect to any portion of the
Award that constitutes nonqualified deferred compensation under Section 409A of
the Code, to the extent required for compliance with Section 409A of the Code
and/or to avoid accelerated taxation and/or tax penalties under Section 409A of
the Code, an Award Recipient shall not be considered to have experienced a
Separation from Service for purposes of the Award, and no payments or issuances
that are to be made upon Separation from Service under this Agreement shall be
made, unless and until the Award Recipient experiences a “separation from
service” within the meaning of Section 409A of the Code.


(b)This Agreement shall be subject to amendment, with or without advance notice
to the Award Recipient, and on a prospective or retroactive basis, including,
but not limited to, amendment in a manner that adversely affects the rights of
the Award Recipient, to the extent necessary to effect compliance with Section
409A of the Code. Notwithstanding anything contained in this Agreement or the
Plan, the Company shall have no liability whatsoever for or in respect of any
decision to take action to attempt to comply with Section 409A of the Code, any
omission to take such action or for the failure of any such action taken by the
Company to so comply.


19. Recoupment. In addition to the cancellation provisions of paragraphs 5 and
9, RSUs granted pursuant to this Agreement shall be subject to the terms of the
recoupment (clawback) policy adopted by the Company as in effect from time to
time, as well as any recoupment/forfeiture provisions required by law and
applicable to the Company or its subsidiaries, including, without limitation,
the Dodd-Frank Wall Street Reform and Consumer Protection Act; provided,
however, to the extent permitted by applicable law, the Company’s recoupment
(clawback) policy shall have no application to the Award following a Change of
Control of the Company.


20. Voluntary Participation. Participation in the Plan is voluntary. The value
of the Award is an extraordinary item of compensation outside the scope of the
Award Recipient’s employment contract, if any. As such, the Award is not part of
normal or expected compensation for purposes of calculating any severance,
resignation, redundancy, end of service payments, bonuses, long-service awards,
pension or retirement benefits or similar payments.


21. Force and Effect. The various provisions of this Agreement are severable in
their entirety. Any judicial or legal determination of invalidity or
unenforceability of any one provision shall have no effect on the continuing
force and effect of the remaining provisions.


22. Successors. This Agreement shall be binding upon and inure to the benefit of
the successors of the respective parties.
23. Applicable Law. The validity, construction and effect of this Agreement and
any rules and regulations relating to this Agreement shall be determined in
accordance with the laws of the State of Delaware, unless preempted by Federal
law, and also, consistent with paragraph 18, in accordance with Section 409A of
the Code and any interpretive authorities promulgated thereunder.


IN WITNESS WHEREOF, this Agreement has been executed by an appropriate officer
of Comerica Incorporated and by the Award Recipient, both as of the day and year
first above written.


COMERICA INCORPORATED
By: __________________________
__________________________
__________________________
Name:    
XXXXXXX
Employee ID Number
Title:    
Employee
 






